In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Jacobson, J.), dated October 22, 2003, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To establish a prima facie case of negligence against a common carrier for injuries sustained by a passenger when the vehicle comes to a halt, the plaintiff must establish that the stop caused a jerk or lurch that was “unusual and violent” (Urquhart v New York City Tr. Auth., 85 NY2d 828, 830 [1995]; see Trudell v New York R. T. Corp., 281 NY 82, 85 [1939]). In opposition to the defendants’ prima facie showing of entitlement to summary judgment, the statements in the plaintiffs affidavit, along with her testimony given at the General Municipal Law § 50-h hearing, were sufficient to raise a triable issue of fact as to whether the bus driver was negligent (see Jenkins v Westchester County, 278 AD2d 370 [2000]; see also Urquhart v New York City Tr. Auth., supra). Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.